                      2:20-mj-07069-EIL # 1                  Page 1 of 17                                                                 E-FILED
$2 5HY &ULPLQDO&RPSODLQW                                                                    Friday, 24 April, 2020 01:48:04 PM
                                                                                                                Clerk, U.S. District Court, ILCD
                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                       IRUWKH
                                                        Central District of Illinois
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                              Y
                       -$0(65866,$1
                                                                                  &DVH1R
                                                                                               0-069



                            Defendant(s)


                                                    &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
 2QRUDERXWWKHGDWH V RI                  $SULO
                                                                                  LQWKHFRXQW\RI                'RXJODVDQGHOVHZKHUH   LQWKH
      &HQWUDO           'LVWULFWRI               ,OOLQRLV            WKHGHIHQGDQW V YLRODWHG

           Code Section                                                   Offense Description
86& D                                 6H[XDO([SORLWDWLRQRID0LQRU
86&                                   6H[7UDIILFNLQJRID0LQRU
86& E                                 (QWLFHPHQWRID0LQRU




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HHDWWDFKHGDIILGDYLWRI)%,6SHFLDO$JHQW.XUW%HQGRUDLWLV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u

                                                                                             V.XUW%HQGRUWDLWLV
                                                                                                         Complainant’s signature

                                                                                               .XUW%HQGRUWDLWLV6SHFLDO$JHQW)%,
                                                                                                         Printed name and title

$WWHVWHGWRE\WKHDIILDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\HOHFWURQLFPDLODQGWHOHSKRQH
                                                                                                    s/Eric I. Long
'DWH             
                                                                                                           Judge’s signature

&LW\DQGVWDWH                            0RQWLFHOOR,OOLQRLV                                (ULF,/RQJ860DJLVWUDWH-XGJH
                                                                                                         Printed name and title
               2:20-mj-07069-EIL # 1   Page 2 of 17



                                          AFFIDAVIT

          Kurt Bendoraitis, Special Agent, being duly sworn on oath states as follows:

          1.       I am a Special Agent with the Federal Bureau of Investigation and have

been since May 14, 2017. As part of my duties, I investigate violations of federal law,

including the online exploitation of children, particularly in relation of violations of Title

18, United States Code, Sections 1591, 2251(a), 2252A, and 2422(b) which criminalize,

among other things, the production, advertisement, possession, receipt, transportation of

child pornography, individuals attempting to persuade, induce, and entice minors to

engage in sexual activity, and underage prostitution. I have gained experience in the

conduct of such investigations through training in classes and work related to conducting

these types of investigations. Specifically, I have received training in the Online Sexual

Exploitation of Children. I have been involved in multiple search warrants, arrests, and

have conducted online chatting investigations in an undercover capacity. As a federal

agent, I am authorized to investigate and assist in the prosecution of violations of laws of

the United States, and to execute search warrants and arrest warrants issued by federal

courts.

          2.       This Affidavit is made in support of a criminal complaint to arrest James

Russian, a 55 year old white male born in November 1964, for violations of federal law

involving minors, specifically, Title 18, United States Code, Sections 1591 (sex trafficking),

2422 (enticement), and 2251(sexual exploitation).
           2:20-mj-07069-EIL # 1     Page 3 of 17



                               STATUTORY AUTHORITY

      3.       This investigation concerns alleged violations of Title 18, U.S.C. § 2251(a),

relating to material involving the sexual exploitation of minors, § 1591 involving sex

trafficking of minors, and § 2422(b) involving enticement of minors:

            a. Sexual Exploitation of a Minor: This investigation also concerns alleged
               violations of 18 U.S.C § 2251(a) prohibits any person from employing,
               using, persuading, inducing, enticing, or coercing any minor to engage in,
               or having a minor assist any other person to engage in, any sexually explicit
               conduct for the purpose of producing any visual depiction of such conduct
               if such person intends the visual depiction to be transported in interstate or
               foreign commerce, by any means, including by using any means or facility
               of interstate or foreign commerce or mail, or the person transports such
               visual depiction in interstate or foreign commerce, by any means, including
               by using any means or facility of interstate or foreign commerce or mail.

            b. Sex Trafficking of Minors: This investigation also concerns alleged
               violations of 18 U.S.C § 1591, sex trafficking of minors specifically making
               it unlawful for anyone who knowingly in or affecting interstate or foreign
               commerce, recruits, entices, harbors, transports, provides, obtains,
               advertises, maintains, patronizes or solicits by any means, a person or
               benefits, financially or by receiving anything of value, from the
               participation in a venture, knowing or in reckless disregard of the fact that
               the person had not attained the age of 18 and will be caused to engage in a
               commercial sex act, and attempts and conspires to do the same.

            c. Enticement of Minors: This investigation also concerns alleged violations
               of 18 U.S.C. § 2422(b), which makes it unlawful for a person who uses the
               mail or any facility or means of interstate or foreign commerce, or within
               the special maritime and territorial jurisdiction of the United States
               knowingly persuades, induces, entices, or coerces any individual who has
               not attained the age of 18 years, to engage in prostitution or any sexual
               activity for which any person can be charged with a criminal offense, or
               attempts to do the same.




                                              2
           2:20-mj-07069-EIL # 1     Page 4 of 17



                                    INVESTIGATION

      4.        On April 14, 2020, an FBI Online Covert Employee (OCE) was conducting

an undercover operation on the Craigslist online marketplace to identify people

attempting to sexually exploit minors. OCE posted an advertisement in the Missed

Connections section titled “Looking to Share.” The advertisement had text “Single dad

looking to share my ta booh fetish with another like minded. Real inquires only. Hmu“

      5.        On April 14, 2020, a user responded, via Craigslist email relay system, to

the advertisement posted by OCE. The user had a display name, “James Russian”

(hereinafter “SUBJECT”). (The Craiglist Email relay system allows users to respond, via

email, to advertisements but does not reveal the users actual email address to the other

user.) The SUBJECT replied to the email and the following is an excerpt of the

conversation:

      SUBJECT: Hey man I saw your post on craigslist today, what’s your fetish, hmu
      and let me know
      OCE: I’m into incest and sharing mine. What you into?
      SUBJECT: What are you sharing
      OCE: Well I got 2 kids
      SUBJECT: Girls?
      OCE: My youngest is a girl
      SUBJECT: Okay so what are you sharing
      OCE: I’m sharing my kids.
      SUBJECT: How old is your daughter
      OCE: Kind of nervous to stay. Shes really yng
      SUBJECT: That’s cool man I understand, I would love to sniff her little pussy in
      her panties and jack off with her panties

                                             3
           2:20-mj-07069-EIL # 1     Page 5 of 17



      SUBJECT: Hope I didn’t freak you out by saying that
      OCE: You definitely didn’t freak me out! I would love to share my dau. Shes 8yo.
      I hope that doesn’t freak you out
      SUBJECT: Hell no bro I love little bald pussy
      SUBJECT: Do you have a pic of your daughter that you can send
      OCE: Awesome! What kind of pic you looking for?
      SUBJECT: Idk can you take a pic of her little pussy and send it
      OCE: Yea but it will have to wait for alittle but. Shes outside playing with the
      neighbors now. You got any pics to trade
      SUBJECT: Just so you know I’m NOT A COP OKAY!!! I live here in Illinois, I
      don’t know how to send pics through email. My number is 1-217-[XXX]-3379 if
      you want to trade some pics hmu on my number

      6.       Beginning at about 6:04 p.m., the OCE then texted telephone number 217-

[XXX]-3379 and the conversation continued:

      OCE: Hey I’m from cl. I got the sexy 8 dau lol 6:04 PM
      OCE: Heres one pic for ya to hold ya off till she comes back inside 6:04 PM
      OCE: [photograph of OCE’s purported daughter. Picture depicted a female
      approximately eight to ten years old lying on her back with a tank top shirt on
      with the shirt pulled up to expose her bully button. The photograph is from the
      neck to the waist.] (Photograph was not a real child) 6:06 PM
      OCE: Let’s see something from you 6:06 PM
      SUBJECT: Okay cool bro 6:06 PM
      OCE: I’m not a cop either if you couldn’t tell from the pic lol 6:06 PM
      SUBJECT: I have a huge panty fetish so all of the pics I have, have to do with
      panties is that okay 6:07 PM
      OCE: That’s cool with me 6:08 PM
      SUBJECT: [sent three photographs of a female approximately 18 to 25 years old
      with one of them exposing her vagina with something hanging out of it] 6:09 PM

                                             4
     2:20-mj-07069-EIL # 1   Page 6 of 17



SUBJECT: I actually bought panties from that girl 6:10 PM
SUBJECT: Got a question for you, does your daughter actually fuck 6:12 PM
OCE: Yea she does 6:20 PM
OCE: And yourbpics are sexy but alittle old for me 6:20 PM
SUBJECT: I wish I could fuck your daughter!!!!!!!! 6:21 PM
SUBJECT: Do you think you’ll be able to take some pics of her pussy? 6:22 PM
OCE: Yea I think so. 7:12 PM
OCE: And you can fuxk her pussy. Are you close to Peoria 7:13 PM
SUBJECT: I wish I was bro I’m over in Champaign Urbana 7:14 PM
OCE: Dang, I means its not that far away 7:15 PM
SUBJECT: Can you take a couple pics of some of her panties 7:15 PM
OCE: I can do that rn. Hold on a sec 7:16 PM
SUBJECT: Cool send me a few pics 7:17 PM
OCE: [image of only teal colored underwear] 7:18 PM
OCE: I’m making dinner rn. Hmu alittle later. Let me know if you got the pic 7:18
PM
SUBJECT: Yeah I got it, I’d love to jack off in her panties and cum in her panties
then have her wear my cum against her pussy in those panties 7:19 PM
SUBJECT: What’s going on 9:08 PM
7.       The conversation continued on April 15, 2020:

SUBJECT: If we could get together could I really fuck your 8 yr old daughter?
10:42 AM
OCE: Yea you can 10:43 AM
OCE: I love to watch her 10:43 AM
SUBJECT: Okay cool just wondered, would you mind watching me fuck your
daughter while I’m wearing a pair of her panties, just curious? 10:45 AM
OCE: That would be sexy to watch 10:46 AM




                                      5
 2:20-mj-07069-EIL # 1       Page 7 of 17



SUBJECT: Cool just wondered, I know it sounds weird but my cock gets so
fucking hard wearing panties 10:47 AM
OCE: I dont think it’s weird. As long as you dont think it’s weird I fuck my
daughter lol 10:48 AM
SUBJECT: You’re cool bro, I’d love to wear a pair of your daughters little panties
and fuck her! 10:49 AM
OCE: That would be so fucken hot 10:50 AM
OCE: Are you off work cause of this covid shit 10:50 AM
SUBJECT: Yes I am 10:51 AM
SUBJECT: Did you get a chance to try to take a couple pics of her little pussy?
10:53 AM
OCE: Not yet, I can try now though 10:53 AM
OCE: What kind of pic you want 10:53 AM
SUBJECT: It would be cool if I could see her pussy in her little panties 10:54 AM
SUBJECT: Btw what’s your name 10:55 AM
OCE: I’m Conner, what’s yours 10:56 AM
SUBJECT: I’m Jim 10:56 AM
OCE: Nice to meet you 10:57 AM
SUBJECT: You too bro 10:57 AM
OCE: I’m getting her in position now 10:59 AM
SUBJECT: Cool bro 11:00 AM
OCE: I got one but I gotta be honest. I can’t send this for nothing. I need
something to know your legit about coming over and fucking her 11:04 AM
SUBJECT: What do you want 11:05 AM
OCE: Well usually I charge 200 for an hour with her or 100 if I get to watch but
cause this pandemic I just really want to watch so I’ll give it for free 11:06 AM
OCE: But for this either venmo me like 3 bucks so I know your legit and we can
call that even. I dont care bout the money 11:07 AM



                                      6
  2:20-mj-07069-EIL # 1     Page 8 of 17



OCE: Just want to make sure your real cause it scares the shit out of me to send
nudes ofindsey6 11:07 AM
OCE: Lindsey*** 11:07 AM
SUBJECT: Would it be cool if I actually called you to talk about this? 11:12 AM
[. . .]
SUBJECT: You you like to show your daughter a pic of me wearing sexy
panties? 12:20 PM
SUBJECT: (Would you) 12:21 PM
OCE: Yea 12:37 PM
OCE: I’ll show her that 12:37 PM
SUBJECT: Okay just wondered I’ll think about it 12:38 PM
OCE: It would be nice for to see what shell be getting later 12:40 PM
SUBJECT: Okay cool like I said let me think about it 12:42 PM
SUBJECT: What kind of pic could you send me in exchange for me sending a pic
of me wearing panties 1:07 PM
OCE: Nothing really. It doesnt do anything for me. It just helps you to make sure
shes good with you being with her 1:08 PM
SUBJECT: Oh okay 1:09 PM
[. . .]
OCE: Send me a pic of you holding your hand like then I’ll send the pussy pic I
took for you 2:51 PM
SUBJECT: [Photograph of a hand making the “rock on” sign with a room in the
background] 2:52 PM
OCE: Do you have a secure way for me to send this? 2:56 PM
SUBJECT: Right here to my phone, NOBODY USES MY PHONE 2:57 PM
OCE: Yea but the phone company can save picture messages 3:00 PM
OCE: You got dropbox? 3:00 PM
SUBJECT: No I don’t 3:02 PM



                                     7
           2:20-mj-07069-EIL # 1    Page 9 of 17



      OCE: That’s the only secure way I jnkw. I think if I just send the link you should
      be able to still like use chrome to view it 3:05 PM
      SUBJECT: Well okay let’s try it 3:07 PM
      OCE: Lemme send the link 3:11 PM
      SUBJECT: Okay 3:12 PM
      OCE: [dropbox link containing purported image] (Dropbox link does not contain
      a real image) 3:15 PM
      OCE: There’s the link 3:15 PM
      SUBJECT: [image of corrupted file from Dropbox link. The title of the image was
      “PussyShot”] That is the only thing I can see! 3:18 PM
      OCE: That’s not right! It shows up on mine 3:19 PM
      OCE: Are you opening in chrome or the dropbox app 3:19 PM
      SUBJECT: In chrome 3:20 PM
      [. . .]
      SUBJECT: Cool I still wish I could see her little pussy 3:47 PM
      OCE: Me too. I can take another one later and save it differently and see if that
      helpsnif you want 3:52 PM
      SUBJECT: It’s up to you 3:53 PM
      OCE: Sounds good. Well if you wanted to come over sometime and see in person
      maybe we could make that work 3:54 PM
      SUBJECT: Can you call me 3:55 PM
      OCE: My bros still over. I dont want him hearing our convo 3:55 PM
      SUBJECT: Okay cool just call me when you can 3:56 PM
      SUBJECT: I want to actually talk with you about that 3:56 PM

      8.        The conversation continued from April 16, 2020 through April 22, 2020. At

times the conversation contained other topics and was not always sexual in nature. The

following will be multiple excerpts from the communications:


                                             8
 2:20-mj-07069-EIL # 1       Page 10 of 17



April 16, 2020:

SUBJECT: Let me say this and get it off my chest, when I fuck your daughter
panties have to be involved, either me wearing my panties OR me wearing your
daughters panties, I would rather wear your daughter’s panties when I fuck her
8:44 AM
OCE: You can definitely do that 9:19 AM
OCE: You can take the panties she brings and wear them 9:19 AM
SUBJECT: Awesome man, I want to keep her panties so I can sniff her little
pussy in her panties and jack off with her panties for a later time! 9:21 AM
SUBJECT: I want to wear these panties of hers when I fuck her! 9:23 AM
OCE: Fuck yea! That’s good with me 9:23 AM
SUBJECT: Awesome bro! 9:24 AM
OCE: Her panties are gonna be alittle tight lol 9:25 AM
SUBJECT: That’s okay with me I don’t care, I just want to wear her panties when
I fuck her! 9:26 AM
OCE: That’s gonna be hot! 9:27 AM
SUBJECT: I want her to see me wearing her panties when I fuck her 9:27 AM
OCE: Hell yea she will see 9:29 AM
SUBJECT: I can’t wait to feel her little pussy around my cock 9:30 AM
OCE: Its gonna feel so good 9:31 AM
OCE: How you gonna work with the hard on you prob got right now lol 9:31 AM
SUBJECT: Just make sure she is wearing those panties when we get together, I
want to take her panties off and make her watch me put her panties on before I
fuck her 9:33 AM

April 17, 2020
SUBJECT: I’m going to be straight up honest with you, I don’t drive because of a
DUI I got a few years ago, I was just wondering if you and your daughter would
feel like coming to me so I can fuck her, I don’t care about the panties, even

                                      9
  2:20-mj-07069-EIL # 1      Page 11 of 17



though I would prefer to wear her panties when I fuck her, if you’re not cool
with that I totally understand!!! 12:40 PM
OCE: I can make that happen. Would you pay me for the gas to get there? 12:41
PM
SUBJECT: Absolutely bro!!!!! 12:42 PM
SUBJECT: I would even give you some money for letting me keep her panties so
I can sniff her pussy in her panties and jack off with her panties!!! 12:43 PM
OCE: I’m good with that! 12:44 PM
SUBJECT: Awesome bro, make sure she is wearing these panties so I can take
them off of her, have her watch me put her panties on before I fuck her! 12:46 PM
[. . .]
SUBJECT: Just saying bro, my cock gets so fucking hard wearing panties, my
cock is going to be so fucking hard wearing your daughters panties while I’m
fucking her!!! 1:58 PM
SUBJECT: I’ll make you a better deal, you know I’m going to keep the panties
I’m wearing when I fuck your daughter, if you can take a pic of another pair of
her cutest panties I’ll be more than happy to give you 50 bucks to come to me
and let me keep another pair of your daughters panties to sniff her pussy in them
and jack off with them! 2:02 PM
OCE: So you want two pairs if her panties? For 50 I’m good with that 3:28 PM
SUBJECT: Cool bro, can you take a pic of the cutest pair of her panties and send
it to me? 3:29 PM
April 17, 2020
SUBJECT: Remember what you had me do the other day with my hand to prove
to you that I’m not a cop, do the same thing for me! 5:40 PM
SUBJECT: ??? 6:21 PM
OCE: [image depicting a female child approximately eight to ten years old
kneeling next to a bed and holding a phone. A man’s hand can be seen making
the “rock on” sign] (Image was not a real child) MMS Sent 7:03 PM

                                     10
 2:20-mj-07069-EIL # 1       Page 12 of 17



OCE: Like that? 7:05 PM
SUBJECT: Okay cool bro!!! 7:05 PM

April 18, 2020
SUBJECT: I’m wearing those little pink panties today, I stole those panties from
my friends 10 year old daughter, I love wearing her little pink panties just
knowing her little pussy has been in these panties, I stole all 3 pairs of these
panties from her 11:18 AM
SUBJECT: Yeah only delivery 11:19 AM
OCE: That’s so fucken sexy!!!!! 11:19 AM
OCE: Does she knw you steal them? 11:19 AM
OCE: Are they clean or dirty lol 11:20 AM
SUBJECT: No she doesn’t know I stole her panties from her, they were all clean
panties 11:20 AM
OCE: Sweet! 11:21 AM
OCE: You ever sneak sexy pics of her? 11:21 AM
OCE: I’m getting hard thinking bout it lol 11:22 AM
SUBJECT: I wish I could but I haven’t taken any pics of her, I wish I could of got
a pair of her dirty panties so I could sniff her little pussy in her panties 11:23 AM
OCE: That’s so hot! 11:24 AM
OCE: I’m guessing your buddy doesn’t know? 11:24 AM
SUBJECT: Hell no he doesn’t know I stole his daughters panties from her 11:26
AM
OCE: Lol it could be hot if he was into it 11:27 AM
SUBJECT: Yeah but he’s not 11:27 AM
SUBJECT: I’m starting to obsess with your daughter, every time I wear panties
and jack off with panties I’m always thinking about fucking your daughter and
cumming in her pussy!!! 11:29 AM
OCE: Fuck yea! I’m getting so hard thinking bout it too 11:30 AM


                                      11
 2:20-mj-07069-EIL # 1       Page 13 of 17



SUBJECT: I know you’re probably getting tired of me saying this, but omfg I
want to wear her little panties when I’m fucking your daughter!!! 11:31 AM
OCE: I’m not tired of it at all! I’ve been thinking bout it alot too 11:32 AM
SUBJECT: You said something the other day about being able to take some pics
of your daughter, I was just wondering if you would feel like taking some pics of
me and your daughter fucking using my phone? 11:34 AM
SUBJECT: No face pics!!!!! 11:38 AM
OCE: Yea I can do that 11:38 AM
OCE: Just not gonna have her face if that’s cool 11:38 AM
SUBJECT: That’s fine bro 11:39 AM
SUBJECT: Cool bro I would like to get some pics of her in her panties and a pic
of her sitting on my lap with my cock sticking out of her panties and in her pussy
11:41 AM
SUBJECT: So basically I would love to have a pic of me wearing her panties and
fucking her :) 11:45 AM
OCE: Yea! I can definitely take those 11:47 AM
OCE: Those will be pretty fucken sexy 11:47 AM
SUBJECT: Ikr this won’t be the first time I’ve worn panties and fucked a girl, I
used to wear panties and fuck my ex girlfriend 11:49 AM

April 20, 2020
SUBJECT: Ikr not a bad deal, I’d love to have a pic of a pair of panties IN your
daughters pussy but I don’t want it to hurt her in any way!!! 2:36 PM
OCE: Well we can definitely try it. Might need to only put some of it in 2:37 PM
SUBJECT: I’ve got this pair of little thong panties that I got from a lady in
Omaha, since they are so small maybe I can stuff the crotch of these panties in
her little pussy and get a couple pics of that 2:43 PM
SUBJECT: Did your daughter really like seeing that pic of me wearing those
pink panties from Victoria secret? 2:50 PM


                                      12
  2:20-mj-07069-EIL # 1     Page 14 of 17



OCE: Yea we can definitely try that and its good that it’s small and yea she did.
Shes never seen that before 2:55 PM
SUBJECT: Okay cool bro, show her this pic of me wearing panties 2:57 PM
OCE: I’ll show her, give me a minute 2:59 PM
SUBJECT: Okay 2:59 PM
OCE: She liked it but liked the pink ones better 3:15 PM
SUBJECT: Okay that’s cool bro, I actually love wearing pink panties 3:16 PM
OCE: Can you send that last pic to my email [OCE’s email address]? Lindsey
wanted to see it alittle bigger but my phones screen sucks lol. If not no problem
3:46 PM
OCE: She liked the designs in them but my phone can’t really see the. 3:50 PM
SUBJECT: I can try bro 3:51 PM
SUBJECT: Okay I just sent that panty pic to your email, let me know if you got it
3:53 PM
OCE: I got it. Thank you. I almost think she likes this one more but likes the
brightness of the pink ones 3:55 PM
[. . .]
SUBJECT: Right on bro, I’m going to try to take as many pics of Lindsey’s pussy
in panties when we get together, I hope you will still take a couple pics of me
wearing her panties when I’m fucking her!!! 6:48 PM
OCE: Yea definitely! I’ll do my best to hold the camera steady lol 6:49 PM
OCE: Do you have like a tripod or something 6:49 PM
SUBJECT: No I don’t you’ll just have to use my phone to take the panty pics of
us, I’ll show you how to do it when we get together 6:51 PM
OCE: Cool that sounds good 6:53 PM
OCE: I hope your phone has a good camera lol 6:53 PM
SUBJECT: It does I take pretty good pics of me wearing panties 6:54 PM




                                      13
        2:20-mj-07069-EIL # 1     Page 15 of 17



      9.    The conversation continued through April 22, 2020. On April 22, 2020,

SUBJECT asked OCE if OCE would be available to come over to SUBJECT’s house

tonight. OCE and SUBJECT agreed that SUBJECT would pay 25 dollars to OCE for gas

money and OCE would bring Lindsey (OCE’s purported eight year old daughter).

SUBJECT told OCE that SUBJECT received his income tax check today and was able to

get the 25 dollars for OCE. SUBJECT asked if Lindsey had any “peach fuzz” on her

vagina. SUBJECT wanted OCE to call him because SUBJECT was walking and it was

hard to text. An FBI Undercover Employee (UCE) then called SUBJECT. SUBJECT told

UCE to just come to his house and UCE told SUBJECT UCE would rather meet

somewhere close by to ensure SUBJECT had the money. OCE then texted SUBJECT and

stated OCE will just come over to SUBJECT’s house. SUBJECT then told OCE to call him

again for the directions. UCE called SUBJECT again and SUBJECT stated his address

was on the 400 block of N. Niles, Tuscola, IL. SUBJECT also sent an image of multiple

twenty dollar bills to prove he had the money. SUBJECT then stated “I can’t wait to wear

her panties and play with her pussy!”

      10.   An FBI administrative subpoena was sent to Verizon Wireless for

subscriber data for telephone number 217->;;;@-3379. Verizon Wireless provided

the following: Subscriber was James Russian, address on the 400 block of N. Niles

Avenue, Tuscola, IL.

      11.   Open source database checks revealed a James M. Russian, a 55 year old

male born in November, 1964, and home address on the 400 block of N. Niles Avenue,



                                          14
        2:20-mj-07069-EIL # 1      Page 16 of 17



Tuscola, IL. Russian’s criminal history was obtained and showed Russian had a revoked

driver’s license and had an arrest for Driving under the Influence.

      12.    On April 23, 2020, United States Magistrate Judge Eric I. Long authorized

the search of Russian’s residence on N. Niles Avenue, in Tuscola, Ill.

      13.    On April 24, 2020, law enforcement agents executed the warrant and

located James Russian in the residence. Agents located Russian at the residence along

with his roommate, T.K. Russian answered the door, and after being advised of the

federal warrant immediately complained of chest pains and was transported to an area

hospital for evaluation. Agents located Russian’s Samsung cellphone in his bedroom. I

called 217-[XXX]-3379, the telephone number I knew from my investigation to be

attributable to the target of this investigation and Russian’s telephone rang, the name of

contact was listed as, “Connor Lindsey” (the OCE’s profile’s name and purported

daughter’s name).

      14.    Agents also located a small dresser containing female underwear, including

youth female underwear, in Russian’s bedroom and a package of Skittles candy that

Russian discussed giving to “Lindsey” when they met.

      15.    I spoke to Russian at Carle Hospital. After being properly advised, Russian

agreed to speak with us. He admitted that 217-[XXX]-3379 was this telephone number.

He admitted to chatting with the OCE about arranging for a sexual encounter with an

eight year old girl. He further admitted to requesting photographs of the minor’s genitals

and sending pictures of himself wearing underwear. He denied having a sexual interest



                                            15
        2:20-mj-07069-EIL # 1      Page 17 of 17



in minors and said that if the father and daughter showed up to his residence he would

have called the police.

              FURTHER AFFIANT SAYETH NOT.



                                         V.XUW%HQGRUDLWLV
                                         _____________________________________
                                         Kurt Bendoraitis, FBI Special Agent


Attested to by the application in accordance with the requirements of Fed. R. Crim. P.
4.1 by telephone this 24th day of April 2020.
    s/Eric I. Long

____                      ____________
Eric I. Long, Magistrate Judge
United States District Court




                                           16
